DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire metal element" in line 10.  There is no antecedent basis for this limitation in the claim.
For purposes of examination, the phrase is read as “total number of moles of metal elements”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2018/0145319 (US ‘319). 
As to Claim 1, US ‘319 discloses a positive electrode material made from 
    PNG
    media_image1.png
    32
    143
    media_image1.png
    Greyscale
where x can values of 0 to 0.2 and y is at least 0.6 and M is Co and M’ is Mg or Al.  The Examiner notes that when the value of x is greater than 0.1, the ratio of Li to Ni, Co and Mg or Al would be greater than 1.1.  Further the reference notes that a nickel based precursor is used which has the formula 
    PNG
    media_image2.png
    27
    158
    media_image2.png
    Greyscale
where y is 0.6 or greater which the Examiner construes as disclosing nickel present at 60 mol % or greater than the other metal elements in the precursor and M and M’ can be Mn, Co and Al (para. 0034). 
As to Claim 2, see discussion of Claim 1 above where if x is 0.105, the endpoint would be anticipated by the disclosure. 
As to Claim 3, see discussion of Claim 1 above where if x is 0.13, the endpoint would be anticipated by the disclosure. 
As to Claim 4, see discussion of Claim 1 where y is 0.8 would read upon the instant claim requiring the nickel to be 80 mol % or more of the total metals in the precursor. 
As to Claim 5, see discussion of Claim 1 above. 
As to Claim 7, the reference discloses the calcination at 700 to 850 deg C (para. 0023). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘319 and further in view of US 2017/0133668 (US ‘668).
As to Claim 8, US ‘319 fails to disclose a step of raising the calcination temperature 2 to 10 deg C/min. 
As to the difference, it would have been obvious to one of ordinary skill in the art to raise the calcination temperature a slow rate to preserve the microstructure of the positive electrode active material. 
As to Claim 9, US ‘319 fails to specifically disclose a step of carrying out calcination under oxygen. 
As to the difference, US ‘668 notes that heat treatments under oxygen atmospheres allow for structurally stable precursor materials (para. 0059).
It would have been obvious to calcinate the prior art composition under oxygen atmospheres to preserve the structure of the prior art electrode composition. 
As to Claim 10, US ‘319 fails to disclose a step of washing of the lithium composite oxide after it is formed. 
As to the difference, it would have been obvious to one of ordinary skill in the art to wash the resulting composite oxide of US ‘319 for the purposes of eliminating impurities or unreacted reagents in the composite oxide. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the prior art discloses a precursor material of Claim 6 with the specific stoichiometry of the elements required by Chemical Formula 1 nor would it have been obvious to select the specific composition of the elements and the required molar ratios in view of the teachings of the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 6/2/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762